Claimant was employed as a dancer by the U. S. 0. Camp Shows, Inc. She had been engaged for three months finishing at Illisheim, Germany. The employer gave her a vacation with pay for a week and obtained United States Army traveling orders for Paris. While under the instructions of her employer and while returning to her work at Frankfort she received the injuries. Her injuries were received in the course of her employment. (Matter of Lepow v. Lepow Knitting Mills, 288 N. Y. 377.) Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Brewster and Foster, JJ., concur; Deyo, J., dissents.